aa

 

hy
4 ~_ Case 1:19-cv-03722-STV

ti

m Bucy .
: “Address (compl te only differe: f than a2. above)

res
, hoa, wend

LU; S. Department of Justice
"United States Marshals Service

  
  

Case 1:19-cv-03722-DDD-STV Document 27-4 Filed 07/08/20 USDC Colorado Page 1 of 2

Document 7-3 Filed 02/07/20 USDC Colorado Page 1 of 1
PROCESS RECEIPT AND ‘RETURN :

See "Instructions for Service of Process byt LS. Mar. shal”

FILED

  

 

 

 

   

 

 

 

x “om wis ATO T VM wens
PLAINTIFF * * : ” , -| COURT CASE NUMBER ;
___Jehrone D. Falls 2020 JUL -8 PM:3: 37 19-cv-03722-STV
DEFENDANT . WELL TYPE OF PROCESS
rere st
City of Aurora ‘et al JEFFS ara P COL S/C
NAME OF INDIVIDUAL, COMPANY, CORPORE TION, ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

” SERVE Zachary Ploch .

AT

-s

BY DEP CLK

" ADDRESS (Street or RFD, Apartment. No, City, State and ZIP Code)
15151 E. Alameda Pkwy aurora, CO 80012

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be

 

 

Jehrone D. Falls served with this Form 285 3
Number of parties to be
9995 East Harvard Avenue ered in thie ence 3

_#R277
” Denver, CO 80231

 

a Check for service

onU.S A.

 

- SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
AU Telephone Numbers, and Estimated Times Available for Service):

PERSONAL SERVICE

1

 

a

s/ R. Sdms, Deputy Clerk —

Signature of Attomey other Originator requesting service on behalf of:

TELEPHONE NUMBER DATE
303-844-3433 02/07/2020 .

[X} PLAINTIFF
(J DEFENDANT

 

 

 

SPACE BELOW FOR USE OF U.S..MARSHAL ONLY -

DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

L acknowledge receipt for the total | Total Process | District of District to Sigitature of Authorized USMS Deputy or Clerk Date

number of process indicated. . Ongin* Serve + , .

(Sign only for USM 255 ifmore | RUS "If 9 / "3°
_than one USM 285 is submitted) No Bib No. & 13 . 3/ l 20

 

 

> Thereby cértiy and return that Le Have personally served ,
n, ete , at the address show

individual, company, corporatt

have legal evidence of service, have executed as shown in "Remarks", the process described on the
above on the on the individual. company, corporation, etc. shown at the address inserted below

 

Oo Thereby certify and return that | am unable to locate the mdividual, company, corporation, etc named above (See remarks below)

 

Name and tle of individual served (if not shown above)

Llepthy City Aton C7 |60-20_

| Time

_ (5502

Signature of U.S. Marshal or Deputy

age

Date

 

 

 

Total Mileage Charges

Service Fee
‘ (including endeavors)

be

 

 

Forwarding Fee

Amount owed to U.S. Marshal* or

Total Charges
(Amount of Refund*)

Advarice Deposits

 

 

 

 

REMARKS

ae

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form'USM-285
Rev, 11/18
 

Case 1:19-c\ vs 7ee- DDD-STV Document 27-4 Filed 07/08/20 USDC Colorado Page 2 of 2

7

es.
.
~)

AO 440 (Rev 06/12) Summons in a Civil Action (Page 2)

 

‘Civil Action No. 19-cv-03722-STV

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and ttle, ff any) Lae 4 aw / /7 Jy 0 A
was received by me on (date) G - /O - : 202 . (

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there.

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or
Fl served the summons on ‘name of individual) Lt , who is
designated by law to accept service of process on behalf of (name of organization)
on (date; ~ JO -> or
O I returned the summons.unexecuted because ; or
(J Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: bs ~ /O . 20 PL tie
erver 's signature

J bal OOD spt

Printed name and ttle

 

Wl 1946 Sf Jey Co P0274

Server's address

Additional information regarding attempted service, etc: \
